DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on June 8, 2022, in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on June 8, 2022, with respect to the rejection of claims 1-20 under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Cornett et al., (hereinafter “Cornet”) US 2018/0152366.

Applicant's arguments filed on June 8, 2022 with respect to the rejection of claims 1-20 under 35 USC 101 has been fully considered but they are not persuasive. (See examiner’s remark).
Remark
Applicant submitted that the claimed “obtaining statistics based on monitoring in a cloud-based system for a given time period; and responsive to determining an arrangement of counters for N counters, storing each of M counters for the given time period as a plurality of records with each record including a record type, a possible offset to a next record in terms of a counter identifier (ID), and a counter value, wherein N and M are integers and M « N, and wherein the arrangement is determined such that most frequently used counters occupy lower counter IDs” is integrated into a practical application.
After further reviewed Applicant’s arguments in light of the original disclosure, it conceivable that the aforementioned claimed elements are directed to an abstract idea. The limitations of “obtaining statistics based on monitoring in a cloud-based system for a given time period” in claim 1, 9 and 16, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the context of mathematical processes, but for the recitation of generic computer components. That is, other than reciting “processor”, “memory” and “machine learning”, nothing in the claim element precludes the steps from practically being performed in a human mind in the context mathematical processes, and more specifically, obtaining statistical information, analyzing it to determine an arrangement of counters for N counters, as a human analyzing data, but for the recitation of generic computer component.
The limitation of “determining an arrangement of counters for N counters” in claims 1, 9 and 16, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical processes, and more specifically, obtaining statistical information, analyzing it to determine an arrangement of counters for N counters, as a human analyzing data, but for the recitation of generic computer component. That is, other than reciting “processor”, “memory” and “machine learning”, nothing in the claim element precludes the steps from practically and mathematically being performed, as a human analyzing statistical information. If a claim limitation, under its broadest reasonable interpretation, covers mathematical processes but for the recitation of generic computer components, then it falls within the "Mathematical Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recites the additional elements “providing, by utilizing Machine Learning (ML), which counter Identifiers (IDs) are correlated to one another and most frequently used together in order to place counters that are most used together close to one another in terms of counter ID” is recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer does not amount to significantly more.
The recited “storing each of M counters for the given time period as a plurality of records with each record including a record type, a possible offset to a next record in terms of a counter identifier (ID), and a counter value, wherein N and M are integers and M « N, and wherein the arrangement is determined such that most frequently used counters occupy lower counter IDs” does not add a meaningful limitation to the method, and is an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analysis data (See MPEP 2106.05(g)). It does not meaningfully limit the claim. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The insignificant extra-solution activities identified above are recognized by the courts as well-understood, routine, and conventional activities when they are claimed 1n a merely generic mannet (¢.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(ID) (i) Receiving or transmitting data over a network, ¢.g., using the Internet to gather data, buySAPE, Ine. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPO2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPO2d at 1092- 93). The claim is not patent eligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, claim 1 is directed to the computer program product. Claim 9 is directed to a system. Claims 16 is directed to a method. Each of the claims falls under one of the four statutory classes of invention.
If the claim does fall within one of the stator categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon and abstract idea).
The limitations of “obtaining statistics based on monitoring in a cloud-based system for a given time period” in claims 1, 9 and 16, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the context of mathematical processes, but for the recitation of generic computer components. That is, other than reciting “processor”, “memory” and “machine learning”, nothing in the claim element precludes the steps from practically being performed in a human mind in the context mathematical processes, and more specifically, obtaining statistical information, analyzing it to determine an arrangement of counters for N counters, as a human analyzing data, but for the recitation of generic computer component.
The limitation of “determining an arrangement of counters for N counters” in claims 1, 9 and 16, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical processes, and more specifically, obtaining statistical information, analyzing it to determine an arrangement of counters for N counters, as a human analyzing data, but for the recitation of generic computer component. That is, other than reciting “processor”, “memory” and “machine learning”, nothing in the claim element precludes the steps from practically and mathematically being performed, as a human analyzing statistical information. If a claim limitation, under its broadest reasonable interpretation, covers mathematical processes but for the recitation of generic computer components, then it falls within the "Mathematical Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recites the additional elements “providing, by utilizing Machine Learning (ML), which counter Identifiers (IDs) are correlated to one another and most frequently used together in order to place counters that are most used together close to one another in terms of counter ID” is recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer does not amount to significantly more.
The recited “storing each of M counters for the given time period as a plurality of records with each record including a record type, a possible offset to a next record in terms of a counter identifier (ID), and a counter value, wherein N and M are integers and M « N, and wherein the arrangement is determined such that most frequently used counters occupy lower counter IDs” does not add a meaningful limitation to the method, and is an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analysis data (See MPEP 2106.05(g)). It does not meaningfully limit the claim. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The insignificant extra-solution activities identified above are recognized by the courts as well-understood, routine, and conventional activities when they are claimed 1n a merely generic manner (¢.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(ID) (i) Receiving or transmitting data over a network, ¢.g., using the Internet to gather data, buySAPE, Ine. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPO2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPO2d at 1092- 93). The claim is not patent eligible.

Claim 2 is depended on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of claim 1. The claim recites the additional limitation of updating the arrangement of the counters for the N counters, to perform an optimization such that the most frequently used counters occupy lower counter IDs”, which is equivalent to merely saying “apply it”, and amounts to no more than mere instructions to implement the abstract idea on a computer. Mere instructions to apply an exception using a generic computer does not amount to significantly more. Same rationale applies to claims 10, and 17, since it also recites limitations equivalent to merely saying “apply 1t”.
.
Claim 3 is depended on claim 2 and includes all the limitations of claim 2. Therefore, claim 3 recites the same abstract idea of claim 2. The claim recites the additional limitation of “wherein the updating is based on historical data and machine learning”, which is equivalent to merely saying “apply it”, and amounts to no more than mere instructions to implement the abstract idea on a computer. Mere instructions to apply an exception using a generic computer does not amount to significantly more. Same rationale applies to claim 11, since it also recites limitations equivalent to merely saying “apply it”.

Claim 4 is depended on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein the arrangement is further determined such that counters in the N counters frequently used together are subsequent to one another”, which further elaborates on the abstract idea, since analyzing of information is a mathematical process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 12 and 18, since they also recite limitations that further elaborate on the abstract idea.

Claim 5 is depended on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of claim 1. The claim recites the additional limitation of wherein the possible offset is omitted when a record has a counter ID subsequent to a previous record's counter ID”, which further elaborates on the abstract idea, since analyzing of information is a mathematical process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 13 and 19, since they also recite limitations that further elaborate on the abstract idea.

Claim 6 is depended on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of claim 1. The claim recites the additional limitation of wherein the record type is a fixed value that determines a size and range of the possible offset and a value or value range of the counter value”, which further elaborates on the abstract idea, since analyzing of information is a mathematical process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 14 and 20, since they also recite limitations that further elaborate on the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of claim 1. The claim recites the additional limitation of wherein the possible offset is one of 1 or a value specified in bits of a record, based on the record type”, which further elaborates on the abstract idea, since analyzing of information is a mathematical process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 15 and 20, since they also recite limitations that further elaborate on the abstract idea.

Claim 8 is depended on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of claim 1. The claim recites the additional limitation of wherein N is on an order of tens of thousands and M is several orders of magnitude less than N”, which further elaborates on the abstract idea, since analyzing of information is a mathematical process, and therefore, does not meaningfully limits the claim.

As to claims 9-15, claims 9-15 are server for performing the non-transitory readable medium claims 1-8 above. They are rejected under the same rejection.

As to claims 16-20, claims 16-20 are method for performing the non-transitory readable medium claims 1-8 above. They are rejected under the same rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalipatnapu et al., (hereinafter “Kalipatnapu”) US 2017/0090760.in view of Cornett et al., (hereinafter “Cornet”) US 2018/0152366
As to claim 1, Kalipatnapu discloses a non-transitory computer-readable storage medium having computer-readable code stored thereon for programming a processor to perform steps of:
obtaining statistics based on monitoring in a cloud-based system for a given time period (see col.1, lines 40-60, col.2, lines 7-35, and 40-60, counter can be associated with a user in a cloud system configured to monitor users for distributed security); and
responsive to determining an arrangement of counters for N counters, storing each of M counters for the given time period as a plurality of records with each record including a record type, a possible offset to a next record in terms of a counter identifier (ID), and a counter value, wherein N and M are integers and M «N, and wherein the arrangement is determined such that most frequently used counters occupy lower counter IDs (see col.1, lines 40-60, col.2, lines 7-35, and 40-60, managing sparsely updated counters in memory include, for a given interval of time and N counters associated with the given interval, managing a first set of the N counters in a first level of storage in the memory).
Kalipatnapu discloses the invention as claimed, except for providing, by utilizing Machine Learning (ML), which counter Identifiers (IDs) are correlated to one another and most frequently used together in order to place counters that are most used together close to one another in terms of counter ID.
	Meanwhile, Cornett discloses the claimed “providing, by utilizing Machine Learning (ML), which counter Identifiers (IDs) are correlated to one another and most frequently used together in order to place counters that are most used together close to one another in terms of counter ID (see [0033], [0084]-[0085], [0069] and [0078], performing  a lookup operation to retrieve a present value of the statistic counter (i.e., a counter value) whose address is mapped to the statistic counter identifier in the identified active counter page. wherein each active counter page is usable to map a statistic counter identifier to a memory address entry of the value of the mapped statistic counter).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of $$$$ to provide which counter identifier are correlated to one another for the purpose of maintaining a sufficient set of counters during the notification period, the need to have a large on-die memory can be significantly reduced, thereby allowing scaling to computing systems which may require millions of statistic counters.

As to claim 2, the combination of Kalipatnapu and Cornett discloses the invention as claimed. In addition, Kalipatnapu discloses the non-transitory computer-readable storage medium of claim 1, further comprising updating the arrangement of the counters for the N counters, to perform an optimization such that the most frequently used counters occupy lower counter IDs (see col.1, lines 39-50 and col.2, lines 4-12, filling up the first level of storage for a given user in the given interval, the first set can be moved to the second level of storage and subsequent counter are updated or added in the second level of storage).

As to claim 3, the combination of Kalipatnapu and Cornett discloses the invention as claimed. In addition, Kalipatnapu discloses the non-transitory computer-readable storage medium of claim 2, wherein the updating is based on historical data and machine learning (see col.2, lines 34-36)

As to claim 4, the combination of Kalipatnapu and Cornett discloses the invention as claimed. In addition, Kalipatnapu discloses the non-transitory computer-readable storage medium of claim 1, wherein the arrangement is further determined such that counters in the N counters frequently used together are subsequent to one another (col.2, lines 38-35, filling up the first level of storage for a given user in the given interval, manage the first set and a second set of the N counters in a second level of storage in the memory, wherein the second level utilizes memory buckets to incrementally store the first set and the second set, wherein the first set can include up to N.sub.active counters and N.sub.active is substantially smaller than N, wherein the second set can include up to X counters and N.sub.active+X is less than N)

As to claim 5, the combination of Kalipatnapu and Cornett discloses the invention as claimed. In addition, Kalipatnapu discloses the non-transitory computer-readable storage medium of claim 1, wherein the possible offset is omitted when a record has a counter ID subsequent to a previous record's counter ID (see col.1, lines 39-50 and col.2, lines 4-12, filling up the first level of storage for a given user in the given interval, the first set can be moved to the second level of storage and subsequent counter are updated or added in the second level of storage).
As to claim 6, the combination of Kalipatnapu and Cornett discloses the invention as claimed. In addition, Kalipatnapu discloses the non-transitory computer-readable storage medium of claim 1, wherein the record type is a fixed value that determines a size and range of the possible offset and a value or value range of the counter value (col.19, lines 62-67, set of memory buckets allocated incrementally for a group of active counter IDs, wherein a group of active IDs is maintained per company and the size of the group can also be fixed).

As to claim 7, the combination of Kalipatnapu and Cornett discloses the invention as claimed. In addition, Kalipatnapu discloses the non-transitory computer-readable storage medium of claim 1, wherein the possible offset is one of 1 or a value specified in bits of a record, based on the record type (see col.18, lines 58-67, processes a transactions record and translates expected fields into predefined counter ID between 1 to N, N being the number of statistic counters. The server updates the statistic counters by directly accessing the counter array).

As to claim 8, the combination of Kalipatnapu and Cornett discloses the invention as claimed. In addition, Kalipatnapu discloses the non-transitory computer-readable storage medium of claim 1, wherein N is on an order of tens of thousands and M is several orders of magnitude less than N (col.20, lines 21-47).

As to claims 9-15, claims 9-15 are system for processing the computer readable medium claims 1-8 above. They are rejected under the same rationale.

As to claims 16-20, claims 16-20 are method for processing the computer readable medium claims 1-8 above. They are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190303773 A1 (involved in using a machine learning to analyzing past online activity to generate one or more prediction models to predict movement of people from one geographic region to another).
US 10768841 (involved in managing network statistic counters include a network interface controller (NIC) of a computing device configured to identify a statistic counter of and a software consumer associated with a received network packet and identify an active counter page as a function of the identified software consumer).
US 20170090760 (involved in managing sparsely updated counters in memory include, for a given interval of time and N counters associated with the given interval, managing a first set of the N counters in a first level of storage in the memory, wherein the first level of storage utilizes a hash table to store a counter identifier and a value for each of the first set; and responsive to filling up the first level of storage for a given user in the given interval, managing the first set and a second set of the N counters in a second level of storage in the memory, wherein the set utilizes memory buckets to incrementally store the first set and the second set.)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        August 11, 2022